
  Denmark 1953
  
  

  

  


Part I




1. This Constitution Act shall apply to all parts of the Kingdom of Denmark.




2. The form of government shall be that of a constitutional monarchy. The Royal Power shall be inherited by men and women in accordance with the provisions of the Succession to the Throne Act, 27th March, 1953.




3. The legislative power shall be vested in the King and the Folketing conjointly. The executive power shall be vested in the King. The judicial power shall be vested in the courts of justice.




4. The Evangelical Lutheran Church shall be the Established Church of Denmark, and) as such, it shall be supported by the State.



Part II




5. The King shall not reign in other countries except with the consent of the Folketing.




6. The King shall be a member of the Evangelical Lutheran Church.




7. The King shall be of age when he has completed' his eighteenth year. The same provision shall apply to the Successor to the Throne.




8. The King, prior to his accession to the Throne, shall make a solemn Declaration in writing before the Council of State that he will faithfully adhere to the Constitution Act. Two identical originals of the Declaration shall be executed, one of which shall be handed over to the Folketing to be preserved in its archives, and the other shall be filed in the Public Record Office. Where the King, owing to his absence or for other reasons, is unable to sign the aforesaid Declaration immediately on his accession to the Throne, the government shall, unless otherwise provided by Statute, be conducted by the Council of State until such Declaration has been signed. Where the King already as Successor to the Throne has signed the aforesaid Declaration, he shall accede to the Throne immediately on its vacancy.




9. Provisions relating to the exercising of sovereign power in the event of the minority, illness, or absence of the King shall be laid down by Statute. Where on the vacancy of the Throne there is no Successor to the Throne, the Folketing shall elect a King and establish the future order of succession to the Throne.









10. 




1.
The Civil List of the King shall be granted for the duration of his reign by Statute. Such Statute shall also provide for the castles, palaces, and other State property which shall be placed at the disposal of the King for his use.






2.
The Civil List shall not be chargeable with any debt.






11. Members of the Royal House may be granted annuities by Statute. Such annuities shall not be enjoyed outside the Realm except with the consent of the Folketing.



Part III




12. Subject to the limitations laid down in this Constitution Act the King shall have the supreme authority in all the affairs of the Realm, and he shall exercise such supreme authority through-the Ministers.




13. The King shall not be answerable for his actions; his person shall be sacrosanct. The Ministers shall be responsible for the conduct of the government; their responsibility shall be determined by Statute.




14. The King shall appoint and dismiss the Prime Minister and the other Ministers. He shall decide upon the number of Ministers and upon the distribution of the duties of government among them. The signature of the King to resolutions relating to legislation and government shall make such resolutions valid, provided that the signature of the King is accompanied by the signature or signatures of one or more Ministers. A Minister who has signed a resolution shall be responsible for the resolution.









15. 




1.
A Minister shall not remain in office after the Folketing has passed a vote of no confidence in him.






2.
Where the Folketing passes a vote of no confidence in the Prime Minister, he shall ask for the dismissal of the Ministry unless writs are to be issued for a general election. Where a vote of censure has been passed on a Ministry, or it has asked for its dismissal, it shall continue in office until a new Ministry has been appointed. Ministers who continue in office as aforesaid shall do only what is necessary for the purpose of the uninterrupted conduct of official business.






16. Ministers may be impeached by the King or the Folketing with maladministration of office. The High Court of the Realm shall try cases of impeachment brought against Ministers for maladministration of office.









17. 




1.
The body of Ministers shall form the Council of State, in which the Successor to the Throne shall have a seat when he is of age. The Council of State shall be presided over by the King except in the instance mentioned in section 8, and in the instances where the Legislature in pursuance of section 9 may have delegated the conduct of the government to the Council of State.






2.
All Bills and important government measures shall be discussed in the Council of State.






18. If the King should be prevented from holding a Council of State he may entrust the discussion of a matter to a Council of Ministers. Such Council of Ministers shall consist of all the Ministers, and it shall be presided over by the Prime Minister. The vote of each Minister shall be entered in a minute book, and any question shall be decided by a majority of votes. The Prime Minister shall submit the Minutes, signed by the Ministers present, to the King, who shall decide whether he will immediately consent to the recommendations of the Council of Ministers, or have the matter brought before him in a Council of State.









19. 




1.
The King shall act on behalf of the Realm in international affairs. Provided that without the consent of the Folketing the King shall not undertake any act whereby the territory of the Realm will be increased or decreased, nor shall he enter into any obligation which for fulfillment requires the concurrence of the Folketing, or which otherwise is of major importance; nor shall the King, except with the consent of the Folketing, terminate any international treaty entered into with the consent of the Folketing.






2.
Except for purposes of defense against an armed attack upon the Realm or Danish forces the King shall not use military force against any foreign state without the consent of the Folketing. Any measure which the King may take in pursuance of this provision shall immediately be submitted to the Folketing. If the Folketing is not in session it shall be convoked immediately.






3.
The Folketing shall appoint from among its Members a Foreign Affairs Committee, which the Government shall consult prior to the making of any decision of major importance to foreign policy. Rules applying to the Foreign Affairs Committee shall be laid down by Statute.











20. 




1.
Powers vested in the authorities of the Realm under this Constitution Act may, to such extent as shall be provided by Statute, be delegated to international authorities set up by mutual agreement with other states for the promotion of international rules of law and co-operation.






2.
For the passing of a Bill dealing with the above a majority of five-sixths of the Members of the Folketing shall be required. If this majority is not obtained, whereas the majority required for the passing of ordinary Bills is obtained, and if the Government maintains it, the Bill shall be submitted to the Electorate for approval or rejection in accordance with the rules for Referenda laid down in section 42.






21. The King may cause Bills and other measures to be introduced in the Folketing.




22. A Bill passed by the Folketing shall become law if it receives the Royal Assent not later than thirty days after it was finally passed. The King shall order the promulgation of Statutes and shall see to it that they are carried into effect.




23. In an emergency the King may when the Folketing cannot assemble, issue provisional laws, provided that they shall not be at variance with the Constitution Act, and that they shall always immediately on the assembling of the Folketing be submitted to it for approval or rejection.




24. The King shall have the prerogative of mercy and of granting amnesty. The King may grant Ministers a pardon for sentences passed upon them by the High Court of the Realm only with the consent of the Folketing.




25. The King may either directly or through the relevant Government authorities make such grants and grant such exemptions from the Statutes as are either warranted under the rules existing before the 5th June, 1849, or have been warranted by a Statute passed since that date.




26. The King may cause money to be coined as provided by Statute.









27. 




1.
Rules governing the appointment of civil servants shall be laid down by Statute. No person shall be appointed a civil servant unless he is a Danish subject. Civil servants who are appointed by the King shall make a solemn declaration to the effect that they will adhere to the Constitution Act.






2.
Rules governing the dismissal, transfer, and pensioning of civil servants shall be laid down by Statute, confer section 64.






3.
Civil servants appointed by the King shall only be transferred without their consent if they do not suffer any 1088 in the income accruing from their posts or offices, and if they have been offered the choice of such transfer or retirement on pension under the general rules and regulations.





Part IV




28. The Folketing shall consist of one assembly of not more than one hundred and seventy-nine Members, of whom two Members shall be elected on the Faeroe Islands, and two Members in Greenland.









29. 




1.
Any Danish subject whose permanent residence is in the Realm, and who has the age qualification for suffrage provided for in subsection (2) of this section shall have the right to vote at Folketing elections, provided that he has not been declared incapable of conducting his own affairs. It shall be laid down by Statute to what extent conviction and public assistance amounting to poor relief within the meaning of the law shall entail disfranchisement.






2.
The age qualification for suffrage shall be such as has resulted from the Referendum held under the Act dated the 26th March, 1953. Such age qualification for suffrage may be altered at any time by Statute. A Bill passed by the Folketing for the purpose of such enactment shall receive the Royal Assent only when the provision on the alteration in the age qualification for suffrage has been put to a Referendum in accordance with subsection (5) of section 42, which has not resulted in the rejection of the provision.











30. 




1.
Any person who has a right to vote at Folketing elections shall be eligible for membership of the Folketing, unless he has been convicted of an act which in the eyes of the public makes him unworthy of being a Member of the Folketing.






2.
Civil servants who are elected Members of the Folketing shall not require permission from the Government to accept their election.











31. 




1.
The Members of the Folketing shall be elected by general and direct ballot.






2.
Rules for the exercise of the suffrage shall be laid down by the Elections Act, which, to secure equal representation of the various opinions of the Electorate, shall prescribe the manner of election and decide whether proportional representation shall be adopted with or without elections in single-member constituencies.






3.
In determining the number of seats to be allotted to each area regard shall be paid to the number of inhabitants, the number of electors, and the density of population.






4.
The Elections Act shall provide rules governing the election of substitutes and their admission to the Folketing, and also rules for the procedure to be adopted where a new election is required.






5.
Special rules for the representation of Greenland in the Folketing may be laid down by Statute.











32. 




1.
The members of the Folketing shall be elected for a period of four years.






2.
The Ring may at any time issue writs for a new election with the effect that the existing seats shall be vacated upon a new election. Provided that writs for an election shall not be issued after the appointment of a new Ministry until the Prime Minister has presented himself to the Folketing.






3.
The Prime Minister shall cause a general election to be held before the expiration of the period for which the Folketing has been elected.






4.
No seats shall be vacated until a new election has been held.






5.
Special rules may be provided by Statute for the commencement and determination of Faeroe Islands and Greenland representation in the Folketing.






6.
If a Member of the Folketing becomes ineligible his seat in the Folketing shall become vacant.






7.
On approval of his election each new Member shall make a solemn declaration that he will adhere to the Constitution Act.






33. The Folketing itself shall determine the validity of the election of any Member and decide whether a Member has lost his eligibility or not.




34. The Folketing shall be inviolable. Any person who attacks its security or freedom, or any person who issues or obeys any command aiming thereat shall be deemed guilty of high treason.



Part V









35. 




1.
A newly elected Folketing shall assemble at twelve o'clock noon on the twelfth week-day after the day of election, unless the King has previously convoked a meeting of its Members.






2.
Immediately after the proving of the mandates the Folketing shall constitute itself by the election of a President and Vice-Presidents.











36. 




1.
The sessional year of the Folketing shall commence on the first Tuesday of October, and shall continue until the first Tuesday of October of the following year.






2.
On the first day of the sessional year at twelve o'clock noon the Members shall assemble for a new session of the Folketing.






37. The Folketing shall meet in the place where the Government has its seat. Provided that in extraordinary circumstances the Folketing may assemble elsewhere in the Realm.









38. 




1.
At the first meeting in the sessional year the Prime Minister shall render an account of the general state of the country and of the measures proposed by the Government.






2.
Such account shall be made the subject of a general debate.






39. The President of the Folketing shall convene the meetings of the Folketing, stating the Order of the Day. The President shall convene a meeting of the Folketing upon a requisition being made in writing by at least two-fifths of the Members of the Folketing or the Prime Minister, stating the Order of the Day.




40. The Ministers shall ex officio be entitled to attend the sittings of the Folketing and to address the Folketing during the debates as often as they may desire, provided that they abide by the Rules of Procedure of the Folketing. They shall be entitled to vote only when they are Members of the Folketing.









41. 




1.
Any Member of the Folketing shall be entitled to introduce Bills and other measures.






2.
No Bill shall be finally passed until it has been read three times in the Folketing.






3.
Two-fifths of the Members of the Folketing may request of the President that the third reading of a Bill shall not take place until twelve week-days after its passing the second reading. The request shall be made in writing and signed by the Members making it. Provided that there shall be no such postponement in connection with Finance Bills, Supplementary Appropriation Bills, Provisional Appropriation Bills, Government Loan Bills, Naturalization Bills, Expropriation Bills, Indirect Taxation Bills, and, in emergencies, Bills the enactment of which cannot be postponed owing to the intent of the Act.






4.
In the case of a new election and at the end of the sessional year all Bills and other measures which have not been finally passed, shall be dropped.











42. 




1.
Where a Bill has been passed by the Folketing, one-third of the Members of the Folketing may within three week-days from the final passing of the Bill request of the President that the Bill be subjected to a Referendum. Such request shall be made in writing and signed by the Members making the request.






2.
Except in the instance mentioned in subsection 7, no Bill which may be subjected to a Referendum, confer subsection (6), shall receive the Royal Assent before the expiration of the time limit mentioned in subsection (1), or before a Referendum requested as aforesaid has taken place.






3.
Where a Referendum on a Bill has been requested the Folketing may within a period of five week-days from the final passing of the Bill resolve that the Bill shall be withdrawn.






4.
Where the Folketing has made no resolution in accordance with subsection (3), notice to the effect that the Bill will be put to a Referendum shall without delay be given to the Prime Minister, who shall then cause the Bill to be published together with a statement that a Referendum will be held. The Referendum shall be held in accordance with the decision of the Prime Minister not less than twelve and not more than eighteen week-days after the publication of the Bill.






5.
At the Referendum votes shall be cast for or against the Bill. For the Bill to be rejected a majority of the electors taking part in the voting, however, not less than thirty per centum of all persons entitled to vote, shall have voted against the Bill.






6.
Finance Bills, Supplementary Appropriation Bills, Provisional Appropriation Bills, Government Loan Bills, Civil Servants (Amendment) Bills, Salaries and Pensions Bills, Naturalization Bills, Expropriation Bills, Taxation (Direct and Indirect) Bills, as well as Bills introduced for the purpose of discharging existing treaty obligations shall not be subject to a decision by Referendum. This provision shall also apply to the Bills referred to in sections 8, 9, 10, and 11, and to such resolutions as are provided for in section 19, if existing in the form of a law, unless it has been provided by a special Act that such resolutions shall be put to a Referendum. Amendments of the Constitution Act shall be governed by the rules laid down in section 88.






7.
In an emergency a Bill that may be subjected to a Referendum may receive the Royal Assent immediately after it has been passed, provided that the Bill contains a provision to that effect. Where under the rules of subsection (1) one-third of the Members of the Folketing request a Referendum on the Bill or on the Act to which the Royal Assent has been given, such Referendum shall be held in accordance with the above rules. Where the Act is rejected by the Referendum, an announcement to that effect shall be made by the Prime Minister without undue delay and not later than fourteen days after the Referendum was held. From the date of such announcement the Act shall become ineffective.






8.
Rules for Referenda, including the extent to which Referenda shall be held on the Faeroe Islands and in Greenland, shall be laid down by Statute.






43. No taxes shall be imposed, altered, or repealed except by Statute; nor shall any man be conscripted or any public loan be raised except by Statute.









44. 




1.
No alien shall be naturalized except by Statute.






2.
The extent of the right of aliens to become owners of real property shall be laid down by Statute.











45. 




1.
A Finance Bill for the next financial year shall be laid before the Folketing not later than four months before the beginning of such financial year.






2.
Where it is expected that the reading of the Finance Bill for the next financial year will not be completed before the commencement of that financial year, a Provisional Appropriation Bill shall be laid before the Folketing.











46. 




1.
Taxes shall not be levied before the Finance Act or a Provisional Appropriation Act has been passed by the Folketing.






2.
No expenditure shall be defrayed unless provided for by the Finance Act passed by the Folketing, or by a Supplementary Appropriation Act, or by a Provisional Appropriation Act passed by the Folketing.











47. 




1.
The Public Accounts shall be submitted to the Folketing not later than six months after the expiration of the financial year.






2.
The Folketing shall elect a number of Auditors. Such Auditors shall examine the annual Public Accounts and see that all the revenues of the State have been duly entered therein, and that no expenditure has been defrayed unless provided for by the Finance Act or some other Appropriation Act. The Auditors shall be entitled to demand all necessary information, and shall have a right of access to all necessary documents. Rules providing for the number of Auditors and their duties shall be laid down by Statute.






3.
The Public Accounts together with the Auditors' Report shall be submitted to the Folketing for its decision.






48. The Folketing shall lay down its own Rules of Procedure, including rules governing its conduct of business and the maintenance of order.




49. The sittings of the Folketing shall be public. Provided that the President, or such number of Members as may be provided for by the Rules of Procedure, or a Minister shall be entitled to demand the removal of all unauthorized persons, whereupon it shall be decided without a debate whether the matter shall be debated at a public or a secret sitting.




50. In order to make a decision more than one-half of the Members of the Folketing shall be present and take part in the voting.




51. The Folketing may appoint committees from among its Members to investigate matters of general importance. Such committees shall be entitled to demand written or oral information both from private citizens and from public authorities.




52. The election by the Folketing of Members to sit on committees and of Members to perform special duties shall be according to proportional representation.




53. With the consent of the Folketing any Member thereof may submit for discussion any matter of public interest and request a statement thereon from the Ministers.




54. Petitions may be submitted to the Folketing only through one of its Members.




55. By Statute shall be provided for the appointment by the Folketing of one or two persons, who shall not be Members of the Folketing, to control the civil and military administration of the State.




56. The Members of the Folketing shall be bound solely by their own consciences and not by any directions given by their electors.




57. No Member of the Folketing shall be prosecuted or imprisoned in any manner whatsoever without the consent of the Folketing, unless he is caught in flagrante delicto.


Outside the Folketing no Member shall be held liable for his utterances in the Folketing save by the consent of the Folketing.




58. The Members of the Folketing shall be paid such remuneration as may be provided for in the Elections Act.



Part VI









59. 




1.
The High Court of the Realm shall consist of up to fifteen of the eldest— according to seniority of office—ordinary members of the highest court of justice of the Realm, and an equal number of members elected for six years by the Folketing according to proportional representation. One or more substitutes shall be elected for each elected member. No Member of the Folketing shall be elected a member of the High Court of the Realm, nor shall a Member of the Folketing act as a member of the High Court of the Realm. Where in a particular instance some of the members of the highest court of justice of the Realm are prevented from taking part in the trial of a case, an equal number of the members of the High Court of the Realm last elected by the Folketing shall retire from their seats.






2.
The High Court of the Realm shall elect a president from among its members.






3.
Where a case has been brought before the High Court of the Realm, the members elected by the Folketing shall retain their seats in the High Court of the Realm for the duration of such case, even if the period for which they were elected has expired.






4.
Rules for the High Court of the Realm shall be provided by Statute.











60. 




1.
The High Court of the Realm shall try such actions as may be brought by the King or the Folketing against Ministers.






2.
With the consent of the Folketing the King may cause to be tried before the High Court of the Realm also other persons for crimes which he may deem to be particularly dangerous to the State.






61. The exercise of the judiciary power shall be governed only by Statute. Extraordinary courts of justice with judicial power shall not be established.




62. The administration of justice shall always remain independent of the executive power. Rules to this effect shall be laid down by Statute.









63. 




1.
The courts of justice shall be entitled to decide any question bearing upon the scope of the authority of the executive power. However, a person who wants to query such authority shall not, by bringing the case before the courts of justice, avoid temporary compliance with orders given by the executive power.






2.
Questions bearing upon the scope of the authority of the executive power may be referred by Statute for decision to one or more administrative courts. Provided that an appeal from the decision of the administrative courts shall lie to the highest court of the Realm. Rules governing this procedure shall be laid down by Statute.






64. In the performance of their duties the judges shall be directed solely by the law. Judges shall not be dismissed except by judgment, nor shall they be transferred against their will, except in the instances where a rearrangement of the courts of justice is made. However, a judge who has completed his sixty-fifth year may be retired, but without 1088 of income up to the time when he is due for retirement on account of age.









65. 




1.
In the administration of justice all proceedings shall be public and oral to the widest possible extent.






2.
Laymen shall take part in criminal procedure. The cases and the form in which such participation shall take place, including what cases are to be tried by jury, shall be provided for by Statute.





Part VII




66. The constitution of the Established Church shall be laid down by Statute.




67. The citizens shall be entitled to form congregations for the worship of God in a manner consistent with their convictions, provided that nothing at variance with good morals or public order shall be taught or done.




68. No one shall be liable to make personal contributions to any denomination other than the one to which he adheres.




69. Rules for religious bodies dissenting from the Established Church shall be laid down by Statute.




70. No person shall for reasons of his creed or descent be deprived of access to complete enjoyment of his civic and political rights, nor shall he for such reasons evade compliance with any common civic duty.



Part VIII









71. 




1.
Personal liberty shall be inviolable. No Danish subject shall in any manner whatever be deprived of his liberty because of his political or religious convictions or because of his descent.






2.
A person shall be deprived of his liberty only where this is warranted by law.






3.
Any person who is taken into custody shall be brought before a judge within twenty-four hours. Where the person taken into custody cannot be released immediately, the judge shall decide, stating the grounds in an order to be given as soon as possible and at the latest within three days, whether the person taken into custody shall be committed to prison, and in cases where he can be released on bail, the judge shall determine the nature and amount of such bail. This provision may be departed from by Statute as far as Greenland is concerned, if for local considerations such departure may be deemed necessary.






4.
The finding given by the judge may at once be separately appealed against by the person concerned to a higher court of justice.






5.
No person shall be remanded for an offense that can involve only punishment consisting of a fine or mitigated imprisonment.






6.
Outside criminal procedure the legality of deprivation of liberty which is not by order of a judicial authority, and which is not warranted by the legislation dealing with aliens, shall at the request of the person who has been deprived of his liberty, or at the request of any person acting on his behalf, be brought before the ordinary courts of justice or other judicial authority for decision. Rules governing this procedure shall be provided by Statute.






7.
The persons mentioned in subsection (6) shall be under supervision by a board set up by the Folketing, to which board the persons concerned shall be permitted to apply.






72. The dwelling shall be inviolable. House searching, seizure, and examination of letters and other papers as well as any breach of the secrecy to be observed in postal, telegraph, and telephone matters shall take place only under a judicial order unless particular exception is warranted by Statute.









73. 




1.
The right of property shall be inviolable. No person shall be ordered to cede his property except where required by the public weal. It can be done only as provided by Statute and against full compensation.






2.
Where a Bill relating to the expropriation of property has been passed, one-third of the Members of the Folketing may within three week-days from the final passing of such Bill, demand that it shall not be presented for the Royal Assent until new elections to the Folketing have been held and the Bill has again been passed by the Folketing assembling thereupon.






3.
Any question of the legality of an act of expropriation and the amount of compensation may be brought before the courts of justice. The hearing of issues relating to the amount of the compensation may by Statute be referred to courts of justice established for such purpose.






74. Any restraint of the free and equal access to trade which is not based on the public weal, shall be abolished by Statute.









75. 




1.
In order to advance the public weal efforts should be made to afford work to every able-bodied citizen on terms that will secure his existence.






2.
Any person unable to support himself or his dependents shall, where no other person is responsible for his or their maintenance, be entitled to receive public assistance, provided that he shall comply with the obligations imposed by Statute in such respect.






76. All children of school age shall be entitled to free instruction in the elementary schools. Parents or guardians who themselves arrange for their children or wards receiving instruction equal to the general elementary school standard, shall not be obliged to have their children or wards taught in an elementary school.




77. Any person shall be entitled to publish his thoughts in printing, in writing, and in speech, provided that he may be held answerable in a court of justice. Censorship and other preventive measures shall never again be introduced.









78. 




1.
The citizens shall be entitled without previous permission to form associations for any lawful purpose.






2.
Associations employing violence, or aiming at attaining their object by violence, by instigation to violence, or by similar punishable influence on people of other views, shall be dissolved by judgment.






3.
No association shall be dissolved by any government measure. However, an association may be temporarily prohibited, provided that proceedings be immediately taken against it for its dissolution.






4.
Cases relating to the dissolution of political associations may without special permission be brought before the highest court of justice of the Realm.






5.
The legal effects of the dissolution shall be determined by Statute.






79. The citizens shall without previous permission be entitled to assemble unarmed. The police shall be entitled to be present at public meetings. Open-air meetings may be prohibited when it is feared that they may constitute a danger to the public peace.




80. In case of riots the armed forces, unless attacked, may take action only after the crowd in the name of the King and the Law has three times been called upon to disperse, and such warning has been unheeded.




81. Every male person able to carry arms shall be liable with his person to contribute to the defense of his country under such rules as are laid down by Statute.




82. The right of the municipalities to manage their own affairs independently under the supervision of the State shall be laid down by Statute.




83. All privileges by legislation attached to nobility, title, and rank shall be abolished.




84. In future no fiefs, estates tail in laud or estates tail in personal property shall be created.




85. The provisions of sections 71, 78, and 79 shall only be applicable to the defense forces subject to such limitations as are consequential to the provisions of military laws.



Part IX




86. The age qualification for local government electors and congregational council electors shall be that applying at any time to Folketing electors. With reference to the Faeroe Islands and Greenland the age qualification for local government electors and congregational council electors shall be such as may be provided for by Statute or fixed in accordance with Statute.




87. Citizens of Iceland who enjoy equal rights with citizens of Denmark under the Danish-Icelandic Union (Abolition), etc. Act, shall continue to enjoy the rights attached to Danish citizenship under the provisions of the Constitution Act.



Part X




88. When the Folketing passes a Bill for the purposes of a new constitutional provision, and the Government wishes to proceed with the matter, writs shall be issued for the election of Members of a new Folketing. If the Bill is passed unamended by the Folketing assembling after the election, the Bill shall within six months after its final passing be submitted to the Electors for approval or rejection by direct voting. Rules for this voting shall be laid down by Statute. If a majority of the persons taking part in the voting, and at least 40 per centum of the Electorate has voted in favor of the Bill as passed by the Folketing, and if the Bill receives the Royal Assent it shall form an integral part of the Constitution Act.



Part XI




89. This Constitution Act shall come into operation at once. Provided that the Rigsdag last elected under the Constitution of the Kingdom of Denmark Act, 6th June, 1915, as amended on the 10th September, 1920, shall continue to exist until a general election has been held in accordance with the rules laid down in Part IV. Until a general election has been held the provisions laid down for the Rigsdag in the Constitution of the Kingdom of Denmark Act, 5th June, 1915, as amended on the both September, 1920, shall remain in force.



THE SUCCESSION TO THE THRONE ACT. (Amended in 2009)




1. The Throne shall be inherited by the descendants of King Christian X and Queen Alexandrine.




2. On the demise of a King the Throne shall pass to his son or daughter so that the eldest child shall take precedence of a younger child.


Where one of the King or the Queen regnant's children has died the issue of the deceased shall take his place in accordance with the lineal descent and the rules laid down in subsection 1.




3. On the demise of a King or a Queen regnant who has left no issue entitled to succeed to-the Throne, the Throne shall pass to his brother or sister. Where the King or the Queen regnant has one or more brothers or one or more sisters, or where any of his brothers or sisters have died, the rules of section 2 shall apply correspondingly.




4. Where there is no person entitled to succeed to the Throne under the rules of sections 2 and 3, the Throne shall pass to the then nearest collateral line of the descendants of King Christian X and Queen Alexandrine in accordance with the lineal descent, and with preference for the elder over the younger as laid down in sections 2 and 3.




5. Only children born of lawful marriage shall be entitled to succeed to the Throne.


The King or the Queen regnant shall not enter into marriage without the consent of the Folketing.


Where a person entitled to succeed to the Throne enters into marriage without the consent of the King or Queen regnant given in the Council of State, the person in question shall forfeit his right of succession to the Throne for himself and the children born of the marriage and for their issue.




6. The provisions of sections 2-5 shall apply correspondingly in the case of the abdication of a King or a Queen regnant.




7. This Act shall come into operation at the same time as the Constitution of the Kingdom of Denmark Act, 5th June, 1953.

